 In the Matter of J. R.RrEvrsANDA.TEICHERT&SONS,INC.,Err-PLOYERSandINTERNATIONALAssocLATIONOrMACIIINISTS,LOCALLODGENo. 33, PETITIONERCase No. 00-RC-.576.-Decided March P,9,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harry Ba,m-ford,hearing officer.The hearing officer's rulingsmadeat the hear-ing are free from prejudicial error and are hereby affirmned.Upon the entire record in the case, the Board finds:1.The business of the Employers :J.R. Reeves, an individual,hereinafter referred to as Reeves, isa general 'contractor engaged in the constructionof highways,roads,streets, and railroads in the vicinity of Sacramento, California.Hisprincipal offices are located in Sacramento,California, where he alsomaintains a permanent repair shop.During the year 1948,Reevespurchased materials,consisting of lumber, cement, and iron, in the'approximate amount of$400,000, all of which were obtained fromlocal sources.Reeves also purchased equipment consisting of tractorsand trucks having an approximate value of $100,000, of which 50percent originated from outside the State.During the same period,Reeves' income from his businesstotaled $1,400,000, almost all of,which represents income from projects undertaken in the State ofCalifornia.Among these projects were the construction of the NorthSacramento Freeway which is on U. S. Highway 40 and certain con-struction work for the Western Pacific Railroad.For these two 1_in-dertakings above, Reeves received$500,000.We find that the operations of Reeves affect commerce withinthe meaning of the National Labor Relations Act; and moreover, asReeves'activities include the construction of U. S. highways and rail-roads which are essential to the flow of commerce among the States,we find that it will effectuate the policies of the Act for the Boardto assert jurisdiction over Reeves'operations.''Strong Company,86 NLRB 687;Brown-ElyCo., 87 NLRB 27.89 NLRB No. 1.54 J.R.REEVES AND A. TEICHERT&SONS',INC.55A. Teichert & Sons, Inc., hereinafter referred to as Teichert, is aCalifornia corporation engaged principally in the construction ofhighways, streets, roads, flood-control projects, and levees.It alsooperates a rock, sand, and gravel plant.This plant as well as Teich-ert's principal offices are located in the vicinity of Sacramento, Cali-fornia.During the 5-month period beginning January 1, 1949, andending May 31, 1949, Teichert's income from construction contractstotaled $2,300,000.The largest contracts were with the United StatesEngineers Corps, from whom it received $930,000 for the constructionof flood-control projects in Los Angeles County. It also received$112,000 for the construction of State highways. In addition, Teich-ert has a substantial. interest in two out-of-State joint ventures withother contractors,viz,a $7,000,000 dam in Oregon and a $20,000,000darn in Nebraska.At the hearing, it was estimated that both proj-ects will take 4 years to complete.During the 5-month period afore-mentioned, Teichert's purchasestotaled $770,000, of which $160,000 represents purchases for equip-ment, and the balance, purchases for materials.While both materialand equipment were obtained from local sources, over 50 percent of theequipment originated from out-of-State points.From the record as a whole, we find that Teichert is engaged in com-merce within the meaning of the Act 32.The Petitioner and Operating Engineers, Local Union No. 3,International Union of Operating Engineers, herein called the Inter-venor, are labor organizations claiming to represent the employeesof the Employers.3.We find that a question affecting commerce exists concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to combine into a single unit all the mechanics,their helpers and apprentices employed by Reeves and Teichert attheir repair yards in and near Sacramento, California., including theheavy-duty mechanics and heavy-duty welders.The Employers andthe Intervenor, while agreeing with the scope of the unit requestedby the Petitioner, contend that the heavy-duty mechanics and weldersshould be excluded on the ground that they have a separate history ofcollective bargaining apart from the other mechanics here sought.In connection with their respective construction operations,,Reevesand Teichert maintain repair yards where all the equipmentandma-2This equipment included Hi-Boy mixers, dump tractors and trailers,a Buckeye ditcher,and steel forms.3Ozark Dam Constructors,77NLRB 1136. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDchinery used in their contract projects are brought for general repair,overhaul work, and storage.Reeves operates 1 repair yard in Sacra-mento while Teichert operates 2 yards, 1 of which is located in Sacra-mento on property adjoining its principal offices and is known as themain yard, and the other of which is located 6 miles outside Sacra-mento and is known as the Perkins yard.Each of these 3 yards hasits own supervisory force and complement of employees.The 3 yardsemploy a total of approximately 25 mechanics of whom 10 are classi-fied as heavy-duty mechanics and welders.Of these 10, 2 are attachedto the yard of Reeves, 2 to the Perkins yard of Teichert, and 6 to themain yard of Teichert.These employees are engaged in the repair,overhaul, and maintenance of heavy-duty equipment, such as tractors,shovels, draglines, rollers, rooters, finishing and trenching machines.'The remaining mechanics of Reeves and Teichert who are also heresought, are responsible for the repair, overhaul, and maintenance ofautomotive equipment, such as trucks, trailers, concrete truck mixers,and oil spreaders.5Except for the heavy-duty mechanics who are,on occasion, assigned to field operations, all the mechanics here in-volved perform their duties in the yards to which they are attached.eAlthough the heavy-duty mechanics in each yard work in separateshops, the evidence does not show and no claim is made by the Em-ployers or the Intervenor that their duties require skills which arenotably different from those of the automotive mechanics.For 8 years or more, the Intervenor has continuously served asthe bargaining agent of the heavy-duty 'mechanics and welders of thetwo Employers, executing joint contracts on their behalf.Duringthis period, the automotive mechanics of the two Employers havebeen represented by the Petitioner and their contracts have also beenjoint.In their dealings with the two unions, both Reeves andTeichert have been represented by two different employer associa-tions, of which they are members.The association known as North-ern and Central California Contractors Association, herein calledNorthern, has represented the Employers in their negotiations withthe Intervenor, while the association known as Sacramento ValleyAssociated Industries, herein called Sacramento, has represented"The operators of this equipment have traditionally been represented by the Intervenor.5This equipment has traditionally been operated by members of the Teamsters Union.6 It appears that as a general rule, the services of heavy-duty mechanics are not requiredin the field operations of the two Employers unless there is a break-down of equipmentinvolving major repairs.Break-downs involving minor repairs as well as the general main-tenance of equipment in the field are handled by the operators.However,on large fieldprojects located at a considerable distance from the repairyards,the Employers may, ifit is practicable,assign heavy-duty mechanics to the projects to be on hand for whateverrepair work becomes necessary or they may hire local mechanics for this purpose. J.R.REEVES AND A. TEICHERT & SONS, INC.57the Employers in their negotiations with the Petitioner.'The collec-tive bargaining agreements negotiated by these two associations have,however, been signed by the Employers themselves.The last con-tract between the Employers and the Intervenor terminated on June15, 1949,8 while the last contract with the Petitioner terminated March1, 1949.The Petitioner's principal objective in this proceeding is to expandthe bargaining unit it has historically represented by adding theheavy-duty mechanics and welders who have traditionally been rep-resented by the Intervenor.In the alternative, the Petitioner desirescertification for the automotive mechanics.The Intervenor, on theother hand, not only opposes a merger of the two historical groups,but requests that its name be placed on the ballot in any electionordered among the automotive mechanics.As a general rule, where, as here, two historical bargaining groupswith common employment interests are sought to be merged into asingle unit by the bargaining representative of one of the groups,the Board will, as a matter of policy, provide for a separate electionfor the employees sought to be added to ascertain their desires on thequestion.9However, before directing such an election, the Boardmust be administratively satisfied that the moving union has sufficientrepresentative interest among the employees in question."' In theinstant case, the Petitioner has failed to make the necessary showingof interest among the heavy-duty mechanics and welders.Underthese circumstances, and because the Intervenor has not expresseda desire for a certificate for the heavy-duty mechanics, we shall notorder an election to be held among this group of mechanics.As forthe automotive machanics for whom the Petitioner is seeking a cer-tificate,ll the Intervenor has not made a showing of representationamong them.We shall therefore not place its name on the ballot inthe election hereinafter ordered.We find that all the mechanics, their helpers and apprentices ofReeves and Teichert employed at the three repair yards here involved,excluding the heavy-duty mechanics and heavy-duty welders, all officeand clerical employees, guards, professional employees, and supervisors7Sacramento has also acted on behalf of the Employers in their dealings with theTeamsters Union.8This contract by its terms, applied to"employees who perform work falling withinthe work jurisdiction of the(Intervenor)."This jurisdiction as recognized by the Em-ployers and the Petitioner extended to heavy-duty mechanics and welders and to theoperators of the heavy-duty equipment._QGoldberg Brothers Manufacturing Company,81 NLRB 1037;Columbia Pictures Cor-poration,80 NLRB 1381 ;Petersen and Lytle,.00NLRB 1070.isIllinois CitiesWater Company,87 NLRB 109."GeneralBoxCompany, 82NLRB 078. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDas defined in the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with J. R. Reeves and A. TeichertSons, Inc., Sacramento, California, an election by secret ballot shallbe conductedas early aspossible, but not later than 60 days from thedate of this Direction, under the direction and supervision of theRegional.Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for collective bargaining purposes, by Inter-national Association of Machinists, Local Lodge No. 33.CIrAnn\rAN,HEnzoG and MEMBER STYLES took no part in the consider-ation of the above Decision and Direction of Election.